Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144781                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  CHARLES ANTHONY LEFEVERS,                                                                                           Justices
           Plaintiff-Appellee,
  v                                                                 SC: 144781
                                                                    COA: 298216
                                                                    Wayne CC: 08-116325-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant,
  and

  TITAN INSURANCE COMPANY, ZURICH
  AMERICAN INSURANCE COMPANY,
  STEADFAST INSURANCE COMPANY,
  CLARENDON NATIONAL INSURANCE
  COMPANY and REDLAND INSURANCE
  COMPANY,
            Defendants.

  ____________________________________/

         On order of the Court, the application for leave to appeal the December 13, 2011
  judgment of the Court of Appeals is considered. We direct the clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the tailgate on the plaintiff’s dump trailer
  was “equipment permanently mounted on the vehicle” for purposes of MCL
  500.3106(1)(b), and, if so, whether the plaintiff’s injury was “a direct result of physical
  contact with” the tailgate. The parties may file supplemental briefs within 35 days of the
  date of this order, but they should not submit mere restatements of their application
  papers.

         MARILYN KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2012                     _________________________________________
           h0927                                                               Clerk